DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 05/04/21 has been acknowledged.
Applicant amended Claims 20, 21, 25, and 27, cancelled Claims 22, 28-29, and added Claims 40-42.

Status of Claims
Claims 1-19 were cancelled earlier.
Claims 31-39 were earlier withdrawn from consideration as belonging to an invention not chosen for examination.
Claims 20, 21, 23-27, 30, and 40-42 are examined herein.

Claim Objections
Claims 20, 21, 23-27, 30, and 40-42 are objected to because the set of examined claims does not fully disclose how a chip module is produced: In accordance with multiple paragraphs of the specification (including at least paragraphs 0117-0119 of the published application), creation of the chip module is accomplish by fully severing a carrier (120+130) and parts of an electrically insulating material 160 (along separating lines 250); the full severing of parts of the electrically 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 23, 27, 30, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2014/0004634) in view of Juliu (DE 202010008806).
In re Claim 20, Sakai teaches a method of producing a chip module comprising:
providing a carrier 30, 32 (Figs. 2a-2b, Fig. 4, Fig. 7a, paragraphs 0036-0042, 0059);
arranging semiconductor chips 12 (Fig. 2c, paragraph 0043, Fig. 7b, paragraph 0060) on the carrier 30, 32;
applying an electrically insulating material 20 (Figs. 2d, 5, paragraph 0044, or Fig. 7d, paragraph 0059) on the carrier 30; and
structuring the carrier 30, 32 (as shown in Figs. 2f or 7f, paragraph 0047) such that the chip module – comprised a carrier section 10 (paragraph 0047) - is provided,
wherein the chip module comprises separate carrier sections – as shown in Figs. 1, 8 (paragraph 0053), each section correspond to a chip 12 produced by structuring the carrier 30,
structuring the carrier comprises forming trenches 14 (Fig. 1, paragraph 0034) at a back side of the provided chip module and structuring the carrier is carried out such that the trenches extend to the electrically insulating material 20.
Sakai does not teach that forming the trenches is carried out after arranging the semiconductor chips on the carrier and after applying the electrically insulating material on the carrier. However, Sakai teaches (paragraph 0041) that trenches 14 can be made only on an underside part of the carrier, in which case, they can be formed after arranging the semiconductor chips on the carrier and after applying the electrically insulating material on the carrier, if the manufacturer prefers such steps in creation of trenches: Note that in accordance with MPEP 2144.04. IV.C and In re Gibson, 39F.2d 975, 5 USPQ 230 (CCPA 1930), selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.
Sakai/Ito does not teach that the carrier sections of the chip module are connected by the electrically insulating material (only): the chip module (Sakai, Figs. 1 and 8) also comprises thin portions of carrier section 10 connecting carrier sections of adjacent chips to each other.

Sakai and Juliu teach analogous art directed to chip modules comprised an electrically insulating material covering portions of a carrier substrate, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Sakai device/method in view of the Juliu device/method, since they are from the same field of endeavor, and Juliu created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Sakai method by electrically separating carrier portions of all adjacent chips of the chip module (with appropriate wired electrical connections between the chips, as needed, made per Juliu) – by breaking thin connections (at trenches 14) between adjacent sections, allowing the insulating material only connecting the carrier sections of the chip module to each other, wherein it is desired to create a device comprised a flexibility (Juliu, paragraph 0032). 
In re Claim 23, Sakai/Juliu teaches the method of Claim 20 as cited above.
Sakai further teaches that the electrically insulating material 20 (Figs. 1, 8) is a flexible material: Sakai teaches using a polyamide resin (PA) for electrically insulating material (paragraph 0044), which is flexible – see paragraph 0043 of Sakai et al. (US 2016/0246049) on flexibility of PA (the reference to US 2016/0246049 is provided only to shown inherency of the property). Juliu also teaches his electrically insulating material 40 as flexible.
In re Claim 27, Sakai/Juliu teaches the method of Claim 20 as cited above, wherein the provided carrier is one of: a printed circuit board; a ceramic carrier comprising electrical conductor structures; or a metallic leadframe – Sakai teaches a metallic leadframe (paragraph 0036).
In re Claim 30, Sakai/Juliu teaches the method of Claim 20 as cited above, wherein (as is clear from Claim 20, see also paragraph 0055 of Sakai), the provided chip module could be singulated into smaller chip modules (if needed) by only severing the electrically insulating material.
In re Claim 40, Sakai/Juliu teaches the method of Claim 20 as cited above, wherein structuring the carrier additionally comprises (Sakai, Fig. 2f, paragraph 0047) removing a part of the electrically insulating material 20.
.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai/Juliu in view of Donato et al. (US 2016/0215955) and Li (US 2010/0067216).
In re Claim 21, Sakai/Juliu teaches the method of Claim 20 as cited above, including the electrically insulating material applied on the carrier. 
Both, Sakai and Juliu teach that the semiconductor chips are radiation-emitting semiconductor chips (Sakai, paragraph 0032, Juliu, Claim 1, paragraphs 0031-0032). 
Although Juliu teaches (Figs. 4A-4B, paragraph 0031) that an electrically insulating material 40 is applied on the carrier in a form of a lens structure, Sakai and Juliu do not teach that the electrically insulating material is applied on the carrier in the form of a structure comprising a plurality of lens, and do not teach that the semiconductor chips comprise some semiconductor chips configured to generate a first 
Donato teaches (Fig. 1, Abstract, paragraphs 0007, 0065-0066) that an electrically insulating and flexible material 210 applies on a carrier in a form of a structure comprised a plurality of lens 220. And Li teaches that light-emitting chips emit a light in a short wavelength range (mostly, a blue light), that is modified by an optical component (in a shape of a lens, as is shown in Fig. 8) to a longer wavelength range (paragraphs 0022-0024), wherein the optical component is fabricated from a plastic onto which a desired phosphor applies  (paragraph 0028), and wherein phosphors are selectively applied on different lens to provide a desirable color light (paragraph 0063) from the chip (comprised a lens), the phosphors examples include at least orange, green, and red phosphors (paragraphs0064-0069). 
Sakai/Juliu, Donato, and Li teach analogous art directed to a method of creating an array with a plurality of light emitting devices, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Sakai/Juliu method of Claim 20 per Donato and Li, since they are from the same field of endeavor, and Donato’ and Li methods created successfully operated devices.
It could have been obvious for one of ordinary skill in the art before filing the application to modify the Sakai/Juliu method of Claim 20 by creating the electrically insulating material not only comprised cavities, but also comprised a plurality of lens(per Donato), wherein it is desirable creating a module comprised a plurality of focused light-emitting chips.
.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Jun et al. (JP 2010274042) and Juliu.
In re Claim 25, Sakai/Juliu teaches the method according to Claim 20 as cited above. 
Sakai further teaches (Figs. 2, paragraph 0036) that the provided carrier 30, 32 comprises a metallic leadframe 30, wherein the metallic leadframe comprises metallic leadframe sections 30 and metallic connection structures 32 connecting the metallic leadframe sections 30, and structuring the carrier (Fig. 2f, paragraph 0047) comprises severing metallic connection structures 32 of the metallic leadframe.
Sakai does not explicitly teach that the carrier also comprises a molding compound connected to the metallic leadframe, he teaches a silicon-based adhesive (paragraph 0045). However, it is known in the art that silicon-based adhesive could be a silicon-based molding (see Jun, Abstract).
In re Leshin, 125 USPQ 416. 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Juliu and Ito (US 2012/0025361).
In re Claim 42, Sakai teaches a method of producing a chip module comprising:
providing a carrier 30, 32 (Figs. 2a-2b, Fig. 4, Fig. 7a, paragraphs 0036-0042, 0059);
arranging semiconductor chips 12 (Fig. 2c, paragraph 0043, Fig. 7b, paragraph 0060) on the carrier 30, 32;
applying an electrically insulating material 20 (Figs. 2d, 5, paragraph 0044, or Fig. 7d, paragraph 0059) on the carrier 30, 32; and
structuring the carrier 30, 32 (as shown in Figs. 2f or 7f, paragraph 0047) such that the chip module is provided – a single chip module comprises a carrier section 10 (including joints 32 of this portion of the carrier, paragraph 0047),
wherein the chip module 10 comprises separate carrier sections (each section correspond to a single chip 12 - Figs. 1, 3, 8, paragraph 0053) produced by structuring the carrier (e.g., “produced by structuring” among other things, where “the other things” include creating grooves 14 in the carrier 30 that visually 
the carrier sections of the chip module 10 are connected by the electrically insulating material 20: the electrically insulating material 20 is sealed to the carrier 30 (Fig. 1, paragraph 0045), and together with thin portions of the carrier in trenches 14 (Fig. 1) maintains connections between the carrier sections (each comprised a thicker carrier material than in the trenches),
the provided carrier comprises a metallic leadframe (paragraph 0037),
the semiconductor chips 12 are arranged on the metallic leadframe 30, and
the electrically insulating material 20 is applied on the carrier 30.
Sakai does not teach that the provided carrier also comprises a molding compound connected to the metallic leadframe with molded bodies formed from the molding compound, each molded body enclosing a cavity, wherein the semiconductor chips are arranged in the cavities of the molded bodies and the electrically insulating material is applied on the carrier in areas laterally to and between the molded bodies. 
Ito teaches (Figs. 1C and 3B, paragraphs 0053, 0060) a carrier substrate 101 comprised molding compound 105 connected to a lead frame 111, wherein the molding compound comprises molded bodies each comprised a cavity 107 into which a light emitting chip 108 is installed.
Sakai and Ito teach analogous art directed to a carrier on which a plurality of light-emitting chips are disposed within corresponding cavities of an electrically insulating material, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Sakai method (and 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Sakai method by providing a carrier comprising not only a metal lead frame (with joints), but also comprising a molding compound attached to the metal lead frame, the molding compound comprised molding bodies with cavities (per Ito and in view of cavities of Sakai), since such modification may be advantageous for precise installations of the light emitting chips of Sakai in centers of corresponding cavities. 
Sakai/Ito does not teach that the electrically insulating material is applied on the carrier in areas laterally to and between the molded bodies.
Juliu teaches (Figs. 4A-4B, paragraph 0032, Claim 1) that carrier sections 10 of a chip module are connected only by electrically insulating material 40.
Sakai/Ito and Juliu teach analogous art directed to chip modules comprised a plurality of chips laterally disposed with respect to each other, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Sakai/Ito device/method in view of the Juliu device/method, since they are from the same field of endeavor, and Juliu created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Sakai/Ito method (and device) for creating separate carrier portions of adjacent chips of the chip module (with appropriate modification of electrical connections to the chips, as needed) – by breaking the carrier module along trenches . 

Allowable Subject Matter
Claim 41 contains an allowable subject matter. 
Reason for Indicating Allowable Subject Matter
The prior art of record do not render obvious such limitation of Claim 41 as: “applying the electrically insulating material on the carrier is carried out by filling, potting or molding”, since the electrically insulating material of Sakai was created as a whole before applying onto the carrier.

Response to Arguments
Applicant’ arguments (REMARKS, filed 05/04/21) have been fully considered.
Examiner disagrees with Applicant (REMARKS, page 8) that such combination of references as Sakai and Juliu can be used for rejecting Claims 20, 23, and 30 (please, be reminded that Claim 28, cited on page 8 of the REMARKS, was cancelled from the set of amended claims filed 05/04/21). The current Office Action shows that Claims 20, 23, and 30 can be rejected based on Sakai and Juliu. 
Examiner also disagrees with a stated allowability of multiple dependent claims as well as with a stated allowability of Claim 42 (REMARKS, pages 9-13).
However, based on the differences between the prior art (referenced by the current Office Action and by the previous Office Action) and the examined application, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 05/14/21